Citation Nr: 0926766	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO. 03-13 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 through May 
1969. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In April 2008, a hearing was held before the undersigned 
Acting Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002). A copy of the hearing transcript is of record.

As was noted in the Board's July 2008 decision, the Veteran 
raised the issue of entitlement to service connection for a 
bilateral hip disability, including as secondary to the 
service connected knee disability, at the April 2008 hearing. 
See hearing transcript at page13. This issue was REFERRED for 
appropriate action in July 2008. No action was taken. 
Entitlement to service connection for a bilateral hip 
disability, including as secondary to the Veteran's service-
connected knee disability is AGAIN REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1. The Veteran is service-connected for PTSD at a 70 percent 
disability rating and for left knee traumatic arthritis at a 
30 percent disability rating, with a combined rating of 80 
percent.

2. The Veteran is not able to secure and follow substantially 
gainful employment as a result of his service-connected left 
knee traumatic arthritis, with additional limitations due to 
his service-connected PTSD.



CONCLUSION OF LAW

The criteria for a grant of TDIU have been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that his service-connected posttraumatic 
stress disorder (PTSD) and left knee traumatic arthritis 
render him unemployable.

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation. See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008). In 
reaching such a determination, the central inquiry is 
"whether the Veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability." 
Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993). Consideration may be given to 
the Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
Van Hoose v. Brown, 
4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992). The objective criteria 
provide for a total rating when there is a single disability 
or a combination of disabilities that result in a 100 percent 
schedular evaluation. Subjective criteria provide for a TDIU 
when, due to service-connected disability, a Veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 
In exceptional circumstances, where the Veteran does not meet 
the percentage requirements, a total rating may nonetheless 
be assigned upon a showing that the individual is unable to 
obtain or retain substantially gainful employment. 38 C.F.R. 
§ 4.16(b).

The Veteran is service-connected for PTSD at a 70 percent 
disability rating and for left knee traumatic arthritis at a 
30 percent disability rating. His combined rating is 80 
percent. While the Veteran has more than one service-
connected disability, his PTSD alone is rated as being 60 
percent disabling. As such, he meets the criteria of having a 
single service-connected disability at a 60 percent 
disability rating. 
38 C.F.R. § 4.16(a). The question becomes whether he, due to 
his service-connected disabilities, is unable to secure or 
follow a substantially gainful occupation.

The evidence of record establishes that the Veteran last 
worked several years ago as a forklift operator. A January 
2001 statement shows a private practitioner's opinion that 
the Veteran is "unable to work at any job or trade."  The 
basis for that opinion is unclear from that report and there 
is no suggestion that the Veteran's service records were 
reviewed. In an April 2001 statement, the Veteran suggested 
that it had been ten years since he last worked. A statement 
found in a July 2003 VA outpatient treatment record suggests 
that the Veteran was "nearly 100% unemployable" at that 
time, but gave no reasoning. In a September 2004 statement, 
the Veteran reported that he had not worked since June 1990. 
Also, in a January 2005 VA examination report discussing the 
service-connected knee disability, it is suggested that the 
Veteran "likely has complete and total disability secondary 
to his left knee."  The RO subsequently denied the Veteran's 
TDIU claim and he appealed.

In June 2006 a private clinical social worker submitted a 
statement opining that, due to his PTSD, the Veteran is "not 
currently considered to be a candidate for gainful 
employment."  In June 2007, the Veteran was afforded a VA 
examination of his PTSD. He was noted to have physical 
limitations to functioning, as well as impaired memory and 
diminished anger control. The examiner suggested that the 
increase in functional loss was due to increased health 
problems. The examiner went on to state that the Veteran is 
dependent on relatives, and has "emotional numbing, social 
withdrawal, and is hypervigilant and suspicious of others."  
The examiner deemed the Veteran unemployable, but suggested 
that it was not due to his PTSD alone, but due to a 
combination of his mental and physical decline. In a General 
Medical Examination the same month, the examiner suggested 
that the Veteran was unable to perform any physical labor, 
due to his knee disability, but that it is likely that he is 
able to perform desk duties/sedentary for 3-4 hours per day, 
3 days per week.

In June 2008, the Board remanded this matter to obtain a 
clearer opinion as to the nature of the Veteran's 
unemployability, since the bulk of the discussion was unclear 
as to the actual cause of unemployability. The October 2008 
VA PTSD examination noted that there was no discernable 
change in the Veteran's condition since the last examination. 
The examiner stated that psychosocial functioning impairment, 
such as irritability, sleep disruption and social withdrawal, 
was due to the service-connected PTSD. The examiner went on 
to say that the Veteran is "not considered unemployable due 
to his PTSD symptoms alone."  

The October 2008 knee examination confirmed the severity of 
the service-connected knee condition. At the time of that 
examination, the Veteran was in a wheelchair and unable to 
walk on his left lower extremity. The examiner opined that 
the Veteran "is virtually completely unable to do any kind 
of work that would require that he stand or walk," and that 
"prolonged sitting would cause some pain in the knee."  The 
transfer of weight, such as walking a step or two to move 
from a bed to a chair, or from a chair to the commode, was 
deemed not possible. Based upon this examination, and the 
examiner's knowledge that the Veteran is trained to be a 
forklift operator, the examiner opined that the Veteran is 
"essentially unemployable due to the advanced disease in his 
left knee."

Even though the PTSD examiners have opined that the Veteran's 
PTSD alone does not render him unemployable, the medical 
evidence of record regarding the service-connected left knee 
(the October 2008 examination report, in particular) 
establishes that the Veteran's service-connected left knee 
traumatic arthritis alone would render him unemployable. 
Accordingly, the Board finds that the Veteran is not able to 
secure and follow substantially gainful employment as a 
result of his service connected left knee disability. TDIU is 
therefore granted.

A discussion addressing whether VA's duties to notify and 
assist the Veteran have been complied with in this case is 
not warranted. To the extent necessary, VA has fulfilled its 
duties to notify and to assist the Veteran in the development 
of this claim. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002). In light of the determinations 
reached in this claim, no prejudice will result to the 
Veteran by the Board's consideration of this appeal at this 
time. Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


